Citation Nr: 1744070	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-24 687 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior May 25, 2016, and to a rating in excess of 20 percent from May 25, 2016, forward.

2.  Entitlement to an initial compensable disability rating for hemorrhoids. 

3.  Entitlement to service connection for tonsillitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Marine Corps from December 1960 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that granted service connection for bilateral hearing loss and assigned an initial 10 percent disability rating; granted service connection for hemorrhoids and assigned an initial noncompensable disability rating; and denied service connection for tonsillitis.  

In a June 2016 decision, the RO assigned a 20 percent rating for the Veteran's service-connected hearing loss, effective May 25, 2016.

The Veteran testified at a hearing by video-conference before the undersigned in August 2017.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

At his hearing before the Board in August 2017, the Veteran asserted that his service-connected hemorrhoids and hearing loss had worsened since his most recent VA examinations in May 2016.  Therefore, on remand he should be afforded current VA examinations to reassess the severity of his hemorrhoids and hearing loss.

Further, the Veteran has not received an examination for his tonsillitis.  At his August 2017 hearing, he testified that he experienced tonsillitis multiple times during his military service and that a VA doctor told him that he no longer had any tonsils because they had "rotted out."  Indeed, his STRs show a long history of sore throats and tonsillitis, which at times was described as severe.  As such, the Board finds that a remand is warranted for a VA examination and opinion determine whether the Veteran has any residuals from having had tonsillitis multiple times during his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from Steve Sanders, M.D.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2015 forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to reassess the current level of severity of her service-connected hemorrhoids.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Schedule the Veteran for an appropriate VA examination to reassess the current level of severity of her service-connected hearing loss.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

5.  Schedule the Veteran for a VA Ear, Nose, and Throat (ENT) examination to determine whether he has any residuals of tonsillitis.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examiner should identify all current throat disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any current throat disorder had its clinical onset during service or is related to any incident of service, to include the repeated in-service findings of recurrent sore throats, exudative tonsillitis, follicular tonsillitis, necrotic tonsil, etc.

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

6.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



